Citation Nr: 0722287	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of dental 
malocclusion, status post LeFort I osteotomy, to include 
entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Fort Harrison, Montana, which denied service connection 
for residuals of dental malocclusion, status post LeFort I 
osteotomy. 

The veteran testified before the undersigned at a May 2006 
hearing at the RO.  A transcript has been associated with the 
file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the claims file and concludes that the 
duty to notify under 38 U.S.C. § 5103 has not yet been 
satisfied.  While the basic requirements of the VCAA duty to 
notify were met, there are substantial additional provisions 
governing service connection for dental disabilities of which 
the veteran has not yet been notified, in particular 
38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  As these 
provisions outline a heightened evidentiary burden to 
establish service connection, the Board concludes that proper 
discharge of the duty to notify includes notice of these 
regulations.  As such, remand is warranted.  

Based on the veteran's August 2004 claim, the RO developed 
this case as service connection for residuals of dental 
malocclusion, status post LeFort I osteotomy.  At the May 
2006 hearing before the undersigned, the veteran's 
representative argued that the veteran sought VA outpatient 
dental treatment under the provisions of 38 U.S.C. § 1712, in 
addition to service connection.  The RO did not address this 
in either the June 2005 rating decision or the February 2006 
Statement of the Case.  As the Board must already remand this 
case to the AMC, the Board directs that the AMC include 
notice of the provisions of outpatient dental treatment 
eligibility with the above notice and adjudicate this aspect 
of the claim, to ensure no prejudice to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims, in 
particular notice of 38 C.F.R. § 3.381 and 
38 C.F.R. § 17.161.  The notice should 
also inform the veteran that she should 
provide VA with copies of any evidence 
relevant to these claims that she has in 
her possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Then, the AMC should readjudicate the 
claims on the merits, both as to service 
connection and as to outpatient dental 
treatment eligibility.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




